Citation Nr: 1128759	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  02-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1947 to September 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A hearing was held on June 17, 2003, in Jackson, Mississippi, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In an October 2003 decision, the Board denied the claim of entitlement to service connection for a back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which affirmed the Board's decision in February 2006.  The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit remanded the appeal to the Court in March 2008.  In a September 2008 memorandum decision, the Court vacated the Board's October 2003 decision and remanded for proper notice compliance under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board remanded the Veteran's claim for proper notice in July 2009, which was accomplished by a September 2009 letter.  Stegall v. West, 11 Vet. App. 268 (1998).  In July 2010, in light of new evidence received, the Board remanded the Veteran's claim for additional development.  The case has now been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.  

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran's claim was remanded in July 2010 so that the Veteran could be afforded a VA examination.  The examiner was asked to review the claims file, conduct a physical examination of the Veteran, and provide an opinion as to whether it is at least as likely as not that any back disorder is causally or etiologically related to the Veteran's active service.  

The record shows that the Veteran was afforded a VA examination in August 2010.  In the examination report, the examiner noted that the claims file was not for review at this moment.  The examiner did note that there was a service treatment record provided from the regional office in addition to a 2001 x-ray, and a letter from the Veteran's family physician.  The report noted an impression of degenerative disc disease and degenerative joint disease of lumbosacral spine with moderate degree of pain and dysfunction.  The examiner stated that while the Veteran gave a very credible account of the incidents while he was stationed in Japan, there was no written incident record in his service medical record.  The above impression could have resulted from any non-service connected injury during the course of his adult life as well.  The examiner opined that the Veteran's low back condition was less likely as not the result of his injury during his military service since there was no official record of the injury in the military service records.  

In response to the August 2010 VA examination, the Veteran's representative stated that the examination was invalid, in part, because the VA examiner did not review the claims file.  In response to the Veteran's representative's statement, the RO requested an addendum from the August 2010 VA examiner to indicate whether the examiner reviewed the claims file in connection with the examination findings.  In the March 2011 addendum, the August 2010 VA examiner noted that the claims file was available and reviewed and noted accordingly.  However, this is in direct conflict with the August 2010 VA examination report which noted that the claims file was not available for review.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).   As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In this case, it is unclear as to whether all pertinent records in the claims file were reviewed in connection with the August 2010 VA examination.  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any back disorder that may be present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should refer the Veteran's claims file to the August 2010 VA examiner for review.  The examiner should note that such a review was conducted.  The examiner should then state an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's current back disorder is causally or etiologically related to his military service.

If it is not possible to return the claims file to the examiner who conducted the August 2010 VA examination, please schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested the entire claims file and note that such a review was conducted.  The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current back disorder is causally or etiologically related to his military service.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


